Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149688                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149688
                                                                    COA: 320657
                                                                    Oakland CC: 2010-234230-FC
  ANDREW JOSEPH McKNIGHT,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the May 30, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2015
           h0223
                                                                               Clerk